Citation Nr: 1424614	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to September 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in Montgomery, Alabama, which granted service connection for PTSD and assigned a 30 percent initial disability rating.  In a subsequent January 2010 rating decision, the RO in Nashville, Tennessee, in pertinent part, denied a higher initial rating in excess of 30 percent for the service-connected PTSD.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The Veteran testified in Washington, DC, at an April 2014 Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

VA Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's VA treatment (medical) records from September 2008 to September 2012 are currently available online in Virtual VA.  On remand, the AOJ should obtain the Veteran's VA treatment records for the period on and after September 2012.  

PTSD Examination

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran received VA PTSD examinations in October 2009 and November 2012.  At the April 2014 Board hearing, the Veteran incorrectly testified that his last VA PTSD examination was in 2009; however, he went on to testify that his mental health symptoms, including sleep impairment, depression, anxiety, and panic attacks, had worsened since 2009.  Upon review of the entire record, the Board notes that the symptoms reported by the Veteran at the 2014 Board hearing appear worse than those reported at the November 2012 VA PTSD examination.  As such, a new VA mental health examination is warranted to assist in determining the current severity of the service-connected PTSD.  

Further, the report from the November 2012 VA PTSD examination and various other medical records reflect that the Veteran has other mental disabilities beyond PTSD, including paranoid schizophrenia and substance abuse.  As the only service-connected mental disability is PTSD, the VA examiner should, to the extent possible, differentiate any cognitive or psychiatric symptoms or disorders that are not due to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. 
§ 4.14 (2013) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment (medical) documentation relevant to the service-connected PTSD and/or other non-service-connected mental disabilities for the period on and after September 2012.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Then schedule the Veteran for the appropriate VA mental disorders examination in order to assist in determining the current level of severity of the service-connected PTSD and differentiating PTSD symptoms and impairments from other, non-service-connected psychiatric symptoms and impairments.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The examiner should identify all current mental health disabilities (diagnoses), and distinguish, to the extent possible, between the symptomatology associated with the service-connected PTSD versus that associated with all other identified non-service-connected mental disabilities.  

If the examiner is unable to differentiate between the symptomatology attributed to the service-connected PTSD and the symptomatology attributed to any and all other identified mental disabilities, he or she should so explicitly state.

3.  Then readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



